DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 12/09/2019.  Claims 1-20 are pending.  Claims 1, 9, and 17 have been written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 13-14 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a third position of the vessel" in line 3.  This limitation is vague and indefinite.  Neither claim 5 nor any of the claims from which it depends include a limitation referring to the position of the vessel.  Therefore, what is a third position of the vessel referring to?  Were the first and second positions of the vessel inadvertently omitted from the claims?
Additionally, claim 6
Claim 13 recites the limitation "a third position of the vessel" in lines 3-4.  This limitation is vague and indefinite.  Neither claim 13 nor any of the claims from which it depends include a limitation referring to the position of the vessel.  Therefore, what is a third position of the vessel referring to?  Were the first and second positions of the vessel inadvertently omitted from the claims?
Additionally, claims 14-15 are rejected because they depend from an indefinite parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Reuter et al., U.S. Patent 4,753,400 A (hereinafter called Reuter, and this reference is listed on the IDS filed 05/27/2021).
Regarding claim 1, Reuter teaches an apparatus to recover an unmanned aerial vehicle (UAV) during flight, the apparatus comprising:
a tether line (See e.g., FIGS. 1 & 2 element 22, where element 22 is unlabeled in FIG. 2);
a tensioner (See e.g., FIGS. 1 & 2 element 58) operatively coupled to the tether line; and
a kite (See e.g., FIG. 2 element 14)
Regarding claim 2, Reuter teaches wherein the kite includes a parafoil kite (See e.g., FIG. 2 element 14).
Regarding claim 3, Reuter teaches wherein the tether line includes a first steering line and a second steering line (See e.g., FIGS. 1 & 2 the split lines at the end of element 22), the first and second steering lines operatively coupled to the kite to steer the kite.
Regarding claim 8, Reuter teaches wherein the tensioner is to maintain the tether line within a desired tension range prior to contact of the UAV with the tether line (See e.g., FIG. 1, where the tension of the tether line shown in FIG. 1 is being applied to the tether line prior to contact with any aircraft, and therefore teaches the instant claim limitations).
Regarding claim 9, Reuter teaches a method of recovering an unmanned aerial vehicle (UAV) during flight, comprising:
suspending a tether line (See e.g., FIGS. 1, 2, & 6 element 22, where element 22 is unlabeled in FIG. 2) via a kite (See e.g., FIGS. 2 & 6 element 14);
contacting the UAV with the tether line to capture the UAV (See e.g., FIG. 6 elements 22, 12); and
in response to contacting the UAV with the tether line, retrieving the UAV with a tensioner operatively coupled to the tether line (See e.g., FIG. 6 elements 22, 12, 58).
Regarding claim 10, Reuter teaches further including maintaining, via the tensioner, a tension of the tether line within a desired tension range prior to contact of the UAV with the tether line (See e.g., FIG. 3; column 5 lines 31-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 4-7 and 11-20 is/are rejected under 35 USC § 103 as being unpatentable over Reuter, and further in view of Griffith et al., U.S. Patent Application Publication 2009/0033098 A1 (hereinafter called Griffith and this reference is listed on the IDS filed 05/27/2021).
Regarding claim 4, Reuter teaches further including a first position of the kite (See e.g., FIG. 2 element 14) relative to a vessel (See e.g., FIG. 2 element 10) from which the tether line extends (See e.g., FIG. 2 unlabeled line 22).
But Reuter does not teach a sensor.
However, Griffith teaches a sensor (See e.g., FIG. 2 element 200; FIG. [0017]-[0018]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Reuter and Griffith before him, before the effective filing date of the claimed invention, to add to the apparatus of the invention of Reuter a sensor, as taught in the analogous art of Griffith.  One (See e.g., Griffith ¶s [0013] & [0022]).
Regarding claim 5, as best understood, Reuter, as modified by Griffith in the rejection of claim 4 hereinabove, further teaches further including a kite analyzer (Reuter See e.g., column 3 line 37-47) to calculate a second position of the kite based on the first position and a third position of the vessel (Reuter See e.g., FIG. 2 element 10).
Regarding claim 6, as best understood, Reuter, as modified by Griffith in the rejection of claim 5 hereinabove, further teaches further including a transceiver to transmit the calculated position of the kite to the UAV (Rueter See e.g., column 3 lines 37-42) or a navigation network associated with the UAV.
Regarding claim 7, Reuter, as modified by Griffith in the rejection of claim 4 hereinabove, further teaches wherein the vessel includes a ship (Reuter See e.g., FIG. 2 element 10).
Regarding claim 11, Reuter teaches further teaches including coordinating … movement of the UAV for the UAV to contact the tether line (See e.g., column 7 line 66-column 8 line 2).
Although Reuter teaches a homing means, Reuter does not expressly teach instructions executed by at least one processor.
However, Griffith teaches instructions executed by at least one processor (See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Reuter and Griffith before him, before the effective filing date of the claimed invention, to add to the apparatus of the invention of Reuter a instructions executed by at least one processor, as (See e.g., Griffith ¶s [0013] & [0022]).
Regarding claim 12, Reuter, as modified by Griffith in the rejection of claim 11 hereinabove, further teaches further including determining a first position of the kite (Griffith See e.g., FIG. 7; [0033], where determining where the kite is in the traction and recovery phases teach different positions of the kite, which includes a first position of the kite) relative to a vessel (Reuter See e.g., FIG. 2 element 10) carrying the tether line (Reuter See e.g., FIGS. 1 & 2 element 22, where element 22 is unlabeled in FIG. 2) via instructions executed by the at least one processor (Griffith See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]).
Regarding claim 13, as best understood, Reuter, as modified by Griffith in the rejection of claim 12 hereinabove, further teaches including calculating a second position of the kite based on the determined first position (Griffith See e.g., FIG. 7; [0033], where configuring the controller to target the preferred traction and recovery phase line velocities teach different positions of the kite, which includes calculating a second position of the kite based on the determined first position) and a third position of the vessel (Reuter See e.g., FIG. 2 element 10) via instructions executed by the at least one processor (Griffith See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]).
Regarding claim 14, as best understood, Reuter, as modified by Griffith in the rejection of claim 13 hereinabove, further teaches further including steering the kite (Griffith FIG. 1 elements 100, 108, 110, 112, 114; ¶ [0015]) based on the determined position of the kite and a flight path of the UAV (Reuter See e.g., column 3 line 37-47)
Regarding claim 15, as best understood, Reuter, as modified by Griffith in the rejection of claim 14 hereinabove, further teaches wherein steering the kite includes controlling first and second steering lines (Griffith FIG. 1 elements 110, 114; ¶ [0015]) extending through the tether line (Reuter See e.g., FIGS. 1 & 2 element 22, where element 22 is unlabeled in FIG. 2).
Regarding claim 16, Reuter further teaches further including determining a position of the tether line (See e.g., FIG. 1 element 22; column 6 lines 5-9).
But Reuter does not teach instructions executed by at least one processor.
However, Griffith teaches instructions executed by at least one processor (See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Reuter and Griffith before him, before the effective filing date of the claimed invention, to add to the apparatus of the invention of Reuter a instructions executed by at least one processor, as taught in the analogous art of Griffith.  One would have been motivated to make such a combination to achieve the predictable result of providing a system that operates near a suitable operating point, as disclosed in Griffith (See e.g., Griffith ¶s [0013] & [0022]).
Regarding claim 17, Reuter teaches determine a position of an unmanned aerial vehicle (UAV) (See e.g., column 3 line 37-47) to be captured by a tether line (See e.g., FIGS. 1, 2, & 6 element 22, where element 22 is unlabeled in FIG. 2); … and adjust movement of at least one of the UAV (See e.g., column 3 line 37-47) or the kite to capture the UAV by the tether line (See e.g., FIGS. 1, 2, & 6 element 22, where element 22 is unlabeled in FIG. 2).
But Reuter does not teach a non-transitory machine readable medium comprising instructions, which when executed, cause a processor to at least: determine a position of a kite suspending the tether line.
(See e.g., ¶ [0011]), which when executed, cause a processor (See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]) to at least: determine a position of a kite suspending the tether line (Griffith See e.g., FIGS. 1 & 7 element 106; [0033], where determining where the kite is in the traction and recovery phases teach different positions of the kite, which includes determine a position of a kite).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of Reuter and Griffith before him, before the effective filing date of the claimed invention, to modify the invention of Reuter to include a non-transitory machine readable medium comprising instructions, which when executed, cause a processor to at least: determine a position of a kite suspending the tether line, as taught in the analogous art of Griffith.  One would have been motivated to make such a combination to achieve the predictable result of providing a system that operates near a suitable operating point, as disclosed in Griffith (See e.g., Griffith ¶s [0001], [0013], & [0022]).
Regarding claim 18, Reuter, as modified by Griffith in the rejection of claim 17 hereinabove, further teaches the non-transitory machine readable medium (Griffith See e.g., ¶ [0011]), wherein the instructions (Griffith See e.g., ¶ [0011]) cause the processor (Griffith See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]) to move the kite (See e.g., FIG. 2 element 14) via at least one steering line (Griffith FIG. 1 element 110; ¶ [0015]) to bring the tether line (See e.g., FIGS. 1, 2, & 6 element 22, where element 22 is unlabeled in FIG. 2) proximate a flight path of the UAV (Reuter See e.g., column 3 line 37-47).
Regarding claim 19, Reuter, as modified by Griffith in the rejection of claim 17 hereinabove, further teaches the non-transitory machine readable medium (Griffith See e.g., ¶ [0011]), wherein the position of the kite is determined based on a position of the kite (Griffith See e.g., FIG. 7; [0033], where determining where the kite is in the traction and recovery phases teach different positions of the kite,) relative to a vessel (Reuter See e.g., FIG. 2 element 10) from which the tether extends (Reuter See e.g., FIGS. 1 & 2 element 22, where element 22 is unlabeled in FIG. 2).
Regarding claim 20, Reuter, as modified by Griffith in the rejection of claim 19 hereinabove, further teaches the non-transitory machine readable medium (Griffith See e.g., ¶ [0011]), wherein the instructions (Griffith See e.g., ¶ [0011]) cause the processor (Griffith See e.g., FIGS. 1 & 2 elements 104, 204; ¶ [0011]) to direct movement of the UAV based on the position of the kite (Rueter See e.g., column 37-47; column 7 line 66-column 8 line 2).

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRI L FILOSI/Examiner, Art Unit 364429 September 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644